ELECTRONIC CITATION: 2014 FED App.0006P (6th Cir.)
                                File Name: 14b0006p.06



            BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: ROBERT D. LINEBACK,                        )
                                                  )
            Debtor.                               )
______________________________________            )
                                                  )
MICHAEL T. TABOR, Chapter 7 Trustee,              )
                                                  )
              Plaintiff - Appellee,               )          No. 14-8011
                                                  )
              v.                                  )
                                                  )
ROBERT D. LINEBACK and                            )
CAROLYN BLACKWELL,                                )
                                                  )
            Defendants - Appellants.              )
______________________________________            )



                        Appeal from the United States Bankruptcy Court
                            for the Western District of Tennessee
                           Case No. 12-11369; Adv. No. 12-5154


                              Decided and Filed: August 29, 2014

  Before: HARRISON, HUMPHREY, and OPPERMAN, Bankruptcy Appellate Panel Judges.

                                      ____________________

                                           COUNSEL

ON BRIEF: Benjamin S. Dempsey, DEMPSEY LAW OFFICE, Huntingdon, Tennessee, for
Appellants. Stephen L. Hughes, Milan, Tennessee, for Appellee.
                                     ____________________

                                           OPINION
                                     ____________________

       DANIEL S. OPPERMAN, Bankruptcy Appellate Panel Judge. The issue on appeal before
the Panel is whether the bankruptcy court erred in avoiding the transfer of real property to Carolyn
Blackwell pursuant to 11 U.S.C. § 548 and ordering recovery of transferred property from Carolyn
Blackwell pursuant to 11 U.S.C. § 550 and in denying Carolyn Blackwell a claim pursuant to
11 U.S.C. § 550(e). After reviewing the record, the parties’ briefs, and applicable law, the Panel
concludes that the bankruptcy court did not err. Accordingly, for the reasons stated in the bankruptcy
court’s thorough and well-reasoned opinions entered on December 17, 2013, Tabor v. Lineback, (In
re Lineback), Ch. 7 Case No. 12-11369, Adv. No. 12-5154 (Bankr. W.D. Tenn 2013) ECF No. 48,
and February 6, 2014, Tabor v. Lineback, (In re Lineback), Ch. 7 Case No. 12-11369, Adv. No. 12-
5154 (Bankr. W.D. Tenn 2013) ECF No. 59, we affirm.




                                                 -2-